
	
		I
		112th CONGRESS
		1st Session
		H. R. 2853
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mrs. Capps (for
			 herself, Mr. Filner,
			 Mr. Smith of Washington,
			 Ms. Speier,
			 Mr. Hinchey,
			 Mr. Jackson of Illinois,
			 Mr. Sarbanes,
			 Mr. Engel, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide grants
		  to State emergency medical service departments to provide for the expedited
		  training and licensing of veterans with prior medical training, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Medic Transition (EMT) Act
			 of 2011.
		2.Grants for expedited
			 training and licensing of veterans as emergency medical
			 techniciansTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after
			 section 330J the following new section:
			
				330J–1.Grants for
				expedited licensing of veterans as emergency medical technicians
					(a)GrantsThe Secretary shall award grants to
				eligible entities to provide for the expedited training and licensing, as
				emergency medical technicians, of veterans who received training as emergency
				medical technicians while serving in the Armed Forces of the United
				States.
					(b)EligibilityAn entity is eligible to receive a grant
				under this section if—
						(1)the entity
				is—
							(A)a State emergency
				medical services office; or
							(B)any other
				appropriate State entity with jurisdiction over emergency medical personnel;
				and
							(2)the entity prepares and submits to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, that includes—
							(A)a description of
				the activities to be carried out under the grant; and
							(B)an assurance that
				the eligible entity will comply with the requirements of this section.
							(c)Use of
				funds
						(1)Recruiting and
				trainingAn eligible entity shall use amounts received under a
				grant made under subsection (a)—
							(A)to recruit emergency medical technicians
				from among veterans who received training as emergency medical technicians
				while serving in the Armed Forces of the United States;
							(B)to provide to such veterans required course
				work and training that take into account, and are not duplicative of, medical
				course work and training received when such veterans were active members of the
				Armed Forces of the United States, to enable such veterans to satisfy emergency
				medical services personnel certification requirements in the civilian sector,
				as determined by the appropriate State regulatory entity; and
							(C)to reimburse
				individuals who are certified as emergency medical technicians pursuant to the
				program under this section for the costs of receiving certification and
				licensing from the appropriate State entity.
							(2)Partnerships
				with educational and other institutionsAn eligible entity may
				enter into an agreement with any institution of higher education, or other
				educational institution certified to provide training to emergency medical
				personnel, for purposes of providing training under this section if such
				institution has developed a suitable curriculum that meets the requirements of
				paragraph (1)(B).
						(3)Eligible
				veteransAn individual is eligible to receive training under this
				subsection if the individual provides to the eligible entity concerned—
							(A)proof of honorable
				discharge from the Armed Forces of the United States;
							(B)proof of successful completion of military
				emergency medical training, including a detailed description of the emergency
				medical curriculum completed;
							(C)a detailed description of the applicant’s
				clinical experience; and
							(D)such additional
				information as the eligible entity considers necessary.
							(4)PriorityAn eligible entity shall give priority to
				providing training under this subsection to individuals who will serve as
				emergency medical technicians in areas that provide a high volume of emergency
				medical services and trauma care within the State in which the eligible entity
				is located.
						(5)LimitationNone of the funds received under a grant
				made under subsection (a) may be used by an eligible entity for its operational
				expenses.
						(d)AuthorizationThere are authorized to be appropriated
				such sums as may be
				necessary.
					.
		
